DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 08/08/2019.
Claims 1-12 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4, 7-9 and 11-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, and 5-9 of prior U.S. Patent No. 10,379,447. This is a statutory double patenting rejection.
Instant Application
Patent No. 10,379,447
1. A method for simulation of lithography overlay comprising: 



storing alignment parameters used to align a semiconductor wafer prior to a lithography step; 




storing process control parameters used during the lithography step on the semiconductor wafer; 





storing overlay parameters measured after the lithography step; 





subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data; 

determining an alternative alignment/overlay model;

 calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters; and



 adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data.


storing, in a non-volatile memory connected to a simulation processor, alignment corrections resulting from aligning, with an exposure tool, the surface of a semiconductor wafer with a light source and a projection optic, prior to a lithography step; 

storing in said non-volatile memory process control parameters, provided from an exposure controller and used, in addition to alignment corrections, by the exposure tool during the lithography step for projecting a pattern onto a surface of the semiconductor wafer; 

storing in said non-volatile memory overlay measurements, the overlay measurements being determined from deviations measured between 

subtracting with said simulation processor from the stored overlay measurements the alignment corrections and the process control parameters to produce cleansed overlay measurement data; 

determining an alternative alignment model; 

calculating with said simulation processor, from the alternative alignment model, alternative alignment corrections and alternative process control parameters; 


adding with said simulation processor the alternative alignment corrections and the alternative process control parameters to the cleansed overlay measurement data to produce alternative overlay data, the alternative overlay data enabling testing of lithography overlay; 

calculating with said simulation processor from the alternative overlay data updated alternative process 

2. The manufacturing control method of claim 1, further comprising visualising the alternative overlay data.
3. The method of claim 1, further comprising supplying the alternative process control parameters to an exposure device.
3. The manufacturing control method of claim 1, further comprising supplying the alternative process control parameters to an exposure device.
4. The method of claim 1, wherein the determining of an alternative alignment/overlay model comprises simulating a reduction of measurements.
4. The manufacturing control method of claim 1, wherein the determining of an alternative alignment model comprises simulating a reduction of measurements.
7. An apparatus for the simulation of lithography overlay on a surface of a semiconductor wafer comprising: 



a non-volatile data store for storing alignment parameters, used to align a semiconductor wafer prior to a lithography step, process control parameters, used during the lithography step, and measured 







a simulation processor for determining an alternative alignment/overlay model and calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters, wherein the simulation processor is further configured to subtract the stored alignment parameters and the stored process control parameters from the measured overlay data to obtain cleansed overlay data and subsequently to add the alternative alignment parameters and the alternative process control parameters to the cleansed overlay data to obtain simulated overlay measurement data.


a non-volatile data store for storing alignment corrections, resulting from aligning, by means of an exposure tool, the surface of a semiconductor wafer with a light source and a projection optic prior to a lithography step, process control parameters, 

a simulation processor for determining an alternative alignment model and calculating, from the alternative alignment model, alternative alignment corrections and alternative process control parameters, wherein the simulation processor is further configured to subtract the stored alignment corrections and the stored process control parameters from the stored measured overlay data to obtain cleansed overlay data and subsequently to add the alternative alignment corrections and the alternative process control parameters to the cleansed overlay data to obtain alternative overlay measurement data, enabling testing of lithography overlay and being usable to calculate updated alternative process corrections for a next lithography step, wherein the apparatus is connectable to the exposure tool, the exposure tool being adapted to use the updated alternative process corrections for aligning and 

6. The manufacturing control apparatus of claim 5, the exposure tool further generating exposure fields on the surface of the semiconductor wafer, wherein the exposure device has an alignment measurement device for measuring alignment data of the semiconductor wafer in the exposure device and passage of the measured alignment data to the non-volatile data store.
9. The apparatus of claim 7, further comprising; an overlay measurement device connection to an overlay measurement device measuring overlay data of the semiconductor wafer and passage of the measured overlay data to the non-volatile data store.
7. The manufacturing control apparatus of claim 5, further comprising; an overlay measurement device connection to an overlay measurement device measuring overlay data of the semiconductor wafer and passage of the measured overlay data to the non-volatile data store.
11. The apparatus of claim 7, further comprising: a processor controller connection to a process controller for passage of the process control parameters to the non-volatile data store.
8. The manufacturing control apparatus of claim 5, further comprising: a processor controller connection to a process controller for passage of the process control parameters to the non-volatile data store.
12. The apparatus of claim 6, further comprising a visualisation device for visualising the simulated overlay measurement data.
9. The manufacturing control apparatus of claim 6, further comprising a visualisation device for visualising the alternative overlay measurement data.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A method for simulation of lithography overlay comprising: 
storing alignment parameters used to align a semiconductor wafer prior to a lithography step; 
storing process control parameters used during the lithography step on the semiconductor wafer; 
storing overlay parameters measured after the lithography step; 
subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data; 
determining an alternative alignment/overlay model; 
calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters; and 
adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data.

The limitation of “subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement ” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, subtracting parameters is simply performing an arithmetic operation. 
The limitation of “determining an alternative alignment/overlay model” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations. 
The limitation of “calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, calculating parameters is simply performing an arithmetic operation. 
The limitation of “adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, adding parameters is simply performing an arithmetic operation. 
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “storing….”.

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of align a semiconductor wafer, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to align a semiconductor wafer beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitation of “store….”, 

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising visualizing the simulated overlay data. The limitation falls within the category of insignificant extra-solution activity because it is mere displaying data. 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, further comprising supplying the alternative process control parameters to an exposure device. The limitation falls within the “mental process” such as performing by paper and pen. 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, wherein the determining of 

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, wherein the overall parameters are measured between different layers using at least one of overlay marks, test structures, or defined distance between structures. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, further comprising an optimization step during calculation of the alternative alignment parameters and the alternative process control parameters. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 7, similar analysis as claim 1 applied. Further, claim 7 recites a non-volatile data store and a simulation processor.  The non-volatile data store and processor 
For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Further, claim 8 recites an exposure device and an alignment measurement device. With respect to the “exposure device” and alignment measurement device, Habets et al [US Publication No. 2009/0248337] discloses “system 100 comprises exposure tool [par 0011], the wafer is aligned to the projection mask of the exposure tool by use of an alignment system in the exposure tool [par 0017, par [0019]. (See: MPEP 2106.07(a)(III)). For these reason, both these elements are well-understood, routine and conventional.

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Further, claim 9 recites an overlay 

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Further, claim 10 recites an overlay measurement device. With respect to the “overlay measurement device”, Habets et al [US Publication No. 2009/0248337] discloses “The overlay measurement tool can be an integral part of fabrication unit” par [0013]. (See: MPEP 2106.07(a)(III)). For this reason, this element is well-understood, routine and conventional.

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Further, claim 11 recites a processor controller. The processor is recited at high level of generality and recited so generically that it 

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the category of insignificant extra-solution activity because it is mere displaying data. Further, claim 12 recites a visualization device. The visualization device can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See: MPEP 2106.05(h)). For this reason, this element is well-understood, routine and conventional.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a non-volatile data store for storing, a simulation processor for determining, an exposure device generating exposure, an overlay measurement device measuring overlay data, a processor controller for passage of the process control parameter, visualization device for visualising in claims 7-12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “an exposure device connection to an exposure device”. It is not clear what does this mean. Does this mean an exposure device connect to a different exposure device? Therefore, it is vague and indefinite.



Claim 11 recites “a processor controller connection to a process controller”. Does this mean a processor controller connected to a different processor controller? Therefore, it is vague and indefinite.

Allowable Subject Matter
Claims 1-12 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-12 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
“subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data; determining an alternative alignment/overlay model; calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters; and adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data” as recited in claim 1,


The closest prior art of record Habets et al (US Publication No. 2009/0248337) discloses par [0019] the calculated alignment correction model parameters, a series of corrections are calculated per exposure field; par [0023] receives raw measured overlay data from the overlay measurement tool and calculating overlay correction model parameter as well as metric, par [0026] the litho tool performs the alignment measurement, on so-called alignment marks, to find out where the wafer is located exactly; par [0028] calculate alternative overlay error values for the measurement position used for overlay measurement; par [0035] apply all combination of all different alternative alignment strategies...alignment residuals are shown after subtraction of the active alignment model parameters, the difference between the active and the alternative model parameters are calculated and applied to the overlay error values at the measured overlay positions, by subtracting the measured overlay error values and the predicted overlay error values, the predicted overlay vector can be calculated, par [0046] calculating alternative overlay error values based on the alignment model parameters, the alternative alignment model parameters and the overlay error values. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        06/11/2021